1                                                                         JS-6
2
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                                   Case No.: 2:18-cv-08453-AB-PLA
12   WHITTAKER CORPORATION,
13                                                 Assigned to Hon. André Birotte Jr.
         Plaintiff,
14                                                 ORDER GRANTING STIPULATION
15       v.                                        OF DISMISSAL WITH PREJUDICE
16   AIG SPECIALTY INSURANCE                       Complaint Filed: October 1, 2018
17   COMPANY,
18       Defendant.
19
20
21
22
23
24
25
26
27
28
                                             1
              [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
1          GOOD CAUSE APPEARING THEREFORE IN THE STIPULATION OF
2    THE PARTIES, IT IS HEREBY ORDERED that:
3          The above-captioned action is dismissed with prejudice with each party to bear its
4    own fees, expenses, and costs.
5
6
7    DATED: September 03, 2019                       _______________________________
8                                                       HON. ANDRÉ BIROTTE JR.
                                                        UNITED STATES DISTRICT
9                                                       COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
